43 N.Y.2d 827 (1977)
Salvatore Sedita, as President of Buffalo Council of Supervisors and Administrators, Appellant,
v.
Board of Education of the City of Buffalo, Respondent; Jane McDevitt, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued November 17, 1977.
Decided December 21, 1977.
Richard Lipsitz, Frank S. Kedzielawa and Stuart M. Pohl for appellant.
Leslie G. Foschio, Corporation Counsel (Anthony C. Vaccaro of counsel), for respondent.
Lauren D. Rachlin and Norman S. Rosenberg for intervenor-respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*828MEMORANDUM.
It is the settled practice of this court not to decide questions rendered academic by a change in circumstances subsequent to a determination of a court below. (Town of Greenburgh v Board of Supervisors of Westchester County, 23 N.Y.2d 732.) Since the contested position of supervisor of personnel with respondent board of education has been lawfully abolished, there is no longer a justiciable controversy before us. To assert that grievant Sodaro might be entitled to backpay if this appeal were to be decided favorably to appellant Buffalo Council of Supervisors and Administrators (BCSA) and the case referred back to arbitration does not warrant our consideration of this purely hypothetical question.
While we have on occasion decided questions which, even though moot as between the parties, affect the entire State, or where the issue is likely to arise with frequency, no such showing has been made here. (Matter of Adirondack League Club v Board of Black Riv. Regulating Dist., 301 N.Y. 219.)
Although the Appellate Division properly held the case moot, it nevertheless reached issues, the consideration of which was precluded because of mootness. Accordingly, the order of the Appellate Division should be reversed and the case remitted to Special Term, Erie County, to dismiss the proceeding as moot.
Order reversed, without costs, and the matter remitted to Supreme Court, Erie County, with directions to dismiss the proceeding as moot, in a memorandum.